ORDER
PER CURIAM.
Carl Freeman appeals his jury conviction and sentence for voluntary manslaughter, Section 565.023 R.S.Mo.2000, and armed criminal action, Section 571.015. He contends the circuit court erred in failing to grant a mistrial after the prosecutor made improper closing arguments. Upon review of the record, we find no error and affirm the judgment. We have provided the parties with a Memorandum explaining our decision because a published opinion would have no precedential value.
The judgment of the circuit court is affirmed. Rule 30.25(b).